DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Response to Arguments

Applicant’s response from 2/24/2021 is acknowledged.  

Claim Rejections - 35 USC § 112
The Examiner has reviewed Applicant’s arguments regarding claims 9 and 10, but disagrees that they do not run afoul of MPEP See MPEP 2173.05 (s).  Presently, they also lack antecedent basis further in view of Applicant’s claim amendments, wherein Applicant has deleted from claim 1 multiple structures (i.e. Formulas (I), (IIa), (IIc), (IId), (IIe), (III) and (IV), and only left in the claims the elected genus of Formula (IIb), based on which not all of the compounds 1-311 have antecedent support, because they belong to genuses other than Formula (IIb).  For instance, the Examiner randomly chose one compound- 288, which is a structure according to Formula (IIc), now no longer claimed.
The Examiner restates her responses from before.  She invites Applicant to amend the claims so as to recite the actual structures, as well as to delele the ones, which currently are not structures according to the genus of Formula (IIb).
2173.05(s)   Reference to Figures or Tables
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).

	(emphasis added).
	Applicant is invited to review on its own the decision cited therein as well- Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993), which can be accessed, without limitation, at the following link:  https://www.bloomberglaw.com/product/blaw/document/X7COHFG5GVG0
	Claim 42 was at issue in this case, which recited:

    PNG
    media_image2.png
    53
    526
    media_image2.png
    Greyscale

	The BPAI held, inter alia:
	
    PNG
    media_image3.png
    392
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    962
    646
    media_image4.png
    Greyscale

Further, a modified rejection has been made below further in view of Applicant’s claim amendments.

Claim Rejections - 35 USC § 112, improper Markush rejection
	In view of Applicant’s claim amendments this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112, written description
	In view of Applicant’s claim amendments this rejection is hereby withdrawn.

Applicant’s claims 1, 9, 10, 18 and 24 are pending, and have been examined herewith.  The search was expanded to encompass the entire Formula (IIb).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9 and 10, the phrase “Compounds 1-311” renders the claim indefinite, because they lack antecedent basis.  See MPEP 2173.05 (s).
2173.05(s)   Reference to Figures or Tables
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP § 608.01(m).

(emphasis added)

	It is further noteworthy with respect to the instant claim amendments that Applicant has deleted from claim 1 multiple structures (i.e. Formulas (I), (IIa), (IIc), (IId), (IIe), (III) and (IV), and only left in the claims the elected genus of Formula (IIb), based on which not all of the compounds 1-311 have antecedent support, because they belong to genuses other than Formula (IIb).  For instance, the Examiner randomly chose one compound- 288, to review as an example.  Compound 288 is a structure according to Formula (IIc), which is now no longer claimed.

Claim Objections

Claim 18 is objected to as a dependent claim, which is not further limiting.

Allowable Subject Matter

Claims 9 and 24 are allowable.  Withdrawn claims 25 and 26 can further be rejoined as allowable.  
The Examiner further proposes that Applicant: 1) amends claims 9 and 10 in order to overcome the above rejections; 2) cancels claim 18, 3) cancels claims 11-13 with no prejudice to their filing in a continuation application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on (571) 272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627